

116 HJ 100 IH: Providing for congressional disapproval of the proposed foreign military sale to the United Arab Emirates of certain defense articles and services.
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS2d SessionH. J. RES. 100IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Ms. Omar submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONProviding for congressional disapproval of the proposed foreign military sale to the United Arab Emirates of certain defense articles and services.That the following proposed foreign military sale to the United Arab Emirates is prohibited:(1)The sale of the following defense articles, including defense services and technical data, described in Transmittal No. 21–01, submitted to Congress pursuant to section 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)) and published in the Congressional Record on November 10, 2020: Fifty (50) F–35A Joint Strike Fighter Conventional Take-Off and Landing (CTOL) Aircraft; Fifty-four (54) Pratt & Whitney F–135 Engines (up to 50 installed and 4 spares); Electronic Warfare Systems; Command, Control, Communications, Computer and Intelligence/Communications, Navigational, and Identification (C4I/CNI); Autonomic Logistics Global Support System (ALGS); Operational Data Integrated Network (ODIN); Air System Training Devices; Weapons Employment Capability and other Subsystems, Features, and Capabilities; F–35 unique chaff and infrared flares; reprogramming center access; F–35 Performance Based Logistics; software development/integration; aircraft ferry and tanker support; aircraft and munitions support and test equipment; communications equipment; provisioning, spares, and repair parts; weapons repair and return support; personnel training and training equipment; weapon systems software, publications, and technical documents; United States Government and contractor engineering, technical, and logistics support services; and other related elements of logistical and program support. 